Title: To James Madison from Rufus King, 6 February 1788
From: King, Rufus
To: Madison, James


My Dear Sir
Boston 6 Feb. 1788
I have the satisfaction to inform you that on the final Question of assinting to & ratifying the constitution our convention divided, and 187. were in the affirmative & 168 in the negative: the majority although small is extremely respectable, and the minority are in good Temper; they have the magnanimity to declare that they will devote their Lives & property to support the Government, and I have no Doubt but the ratification will be very cordially and universally approved through our State. N. Hampshire will undoubtedly decide in favor of the Constitution—their convention met Today. God bless you. Your’s &c.
R King
